DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 15/689466, attorney docket AB0065-US 111548-239058. Application is assigned an effective filing date of 06/05/2018 based on application filing date, and applicant is Intel Corp.  Applicant’s election without traverse of Invention I, claims 1-15 in the reply filed on 4/18/2018 is acknowledged. Claims 16-21 have been withdrawn. Claims 1-15 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 8, 14 and 5 are rejected under 35 U.S.C. 102a1/a2 as being an---anticipated by Xiao (U.S. 2014/0151637).
As for claim 1,
Xiao teaches an integrated circuit structure, comprising: 
a silicon substrate 1(00 [0017]); 
a III-nitride (III-N) substrate (AlN 101, [0021]) over the silicon substrate; 
a first III-N transistor (119, left) and a second III-N transistor (119, right) on the III-N substrate; and 
an insulator structure (106/113 [0036]) formed in the III-N substrate between the first III-N transistor and the second III-N transistor, wherein 
the insulator structure comprises one of: a shallow trench filled with an oxide, nitride or low-K dielectric; or a first gap adjacent to the first III-N transistor and a second gap adjacent to the second III-N transistor (can be oxide or nitride [0037], ILD 113 may be oxide or nitride [0055]).

As for claim 2,
Xiao teaches the integrated circuit structure of claim 1, wherein the first III-N transistor and the second III-N transistor comprise gallium nitride (GaN) transistors (quantum well layer is GaN [0024]).

As for claim 3,


As for claim 8,
Xiao teaches the integrated circuit structure of claim 1, and Xiao teaches that sides of the respective source and drain regions of the first III-N transistor and the second III-N transistor form sidewalls of the shallow trench (shown in figures).

As for claim 14,
Xiao teaches the integrated circuit structure of claim 1, and teaches that the first III-N transistor comprises source and drain regions (111,112), a polarization layer (102) on the III-N substrate between the source and drain regions, and 
a gate electrode (119) over the polarization layer.

As for claim 15,
Xiao teaches the integrated circuit structure of claim 1, wherein the second III-N transistor comprises source and drain regions (111/112), a polarization layer (102) on the III-N substrate between the source and drain regions, and a gate electrode (119) over the polarization layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Karlsson et al. (U.S. 6,657,276).

As for claim 4,
Xiao teaches the integrated circuit structure of claim 1, 
But does not teach that the shallow trench is filled with a bi-layer stack comprising a high-K dielectric liner formed on the sidewalls and a bottom of the shallow trench, and the oxide, nitride or low-K dielectric formed on the high-K dielectric and filling a remainder of the shallow trench.
However Karlsson teaches in figure 1, a shallow trench is filled with a bi-layer stack comprising a high-K dielectric liner (20) formed on the sidewalls and a bottom of the shallow trench (10), and the oxide (22), nitride or low-K dielectric formed on the high-K dielectric and filling a remainder of the shallow trench ([co3 ln17]).
It would have been obvious to one skilled in the art at the effective filing date of this application add a high-k liner to the STI because “The use of a high-K liner 20 for the isolation region 10 is also advantageous since the high-K material has improved barrier (and hence isolation) properties over standard-K materials. In addition, high-K 

As for claim 5,
Xiao in view of Karlsson makes obvious the integrated circuit structure of claim 4, and in the suggested combination, Karlsson teaches that the high-K dielectric liner comprises one of aluminum oxide and hafnium oxide ([c3 ln25, c4 ln57]).

As for claim 6,
Xiao in view of Karlsson makes obvious the integrated circuit structure of claim 4, and in the suggested combination, Karlsson makes obvious that the high-K dielectric liner is approximately 2 nm in thickness  (5-50nm, but may be adjusted to improve stress [co4ln14].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Hsiung (U.S. 2014/0131720).

As for claim 7,
Xiao teaches the integrated circuit structure of claim 1, but does not teach that the shallow trench extends into the III-N substrate to a depth of approximately 200 nm to 500 nm.

It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the trench depth to 200-500nm. Because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao.

As for claim 9,
Xiao teaches the integrated circuit structure of claim 1, but does not teach that a width of the shallow trench is approximately 300 nm to several microns.
However, the trench width is a result dependent variable because a greater width will improve the isolation of current through the substrate, and would have been determined through routine experimentation.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the trench width to 300 nm. Because the general conditions are disclosed in the prior, art is it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

As for claim 10,
The prior art does not teach or make obvious the device of claim 1 that additionally has the first gap is in contact with a source and drain region of the first III-N transistor and the second gap is in contact with a source drain region of the second III-N transistor, where the first gap and the second gap are separated by a dielectric material.
Claims 11-13 depend from claim 10 and carry the same novel features.

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893